Citation Nr: 0418320	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  99-13 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
fractured right heel.

2.  Entitlement to service connection for the residuals of a 
fractured left heel.

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty June 1974 to June 1977.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in May 1999 and August 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

The veteran testified in November 1999 before the undersigned 
Veterans Law Judge, (then member of the Board), who was 
designated by the Chairman to conduct the hearings pursuant 
to 38 U.S.C.A. § 7102(b) (West  Supp. 2001) and who will 
participate in this decision.  A copy of the hearing 
transcript issued following the hearing is of record.

This issue has previously been before the Board in before the 
Board in February 2000, when it was remanded for further 
development, including VA examination, and in November 2000 
and October 2002, when the benefit sought on appeal was 
denied.  The veteran appealed both decisions denying 
entitlement to a compensable evaluation for hearing loss to 
the U.S. Court of Appeals for Veterans Claims (Court).

In May 2001, the Court granted a joint motion to remand this 
appeal to the Board for development in accordance with the 
Veteran's Claims Assistance Act of 2000 (VCAA).  Following 
the instructions of the Court's remand, the Board reviewed 
the entire record and held, in its October 2002 decision, 
that VA had met its duty to notify and to assist in the 
present claim.  Notwithstanding, and regrettably, the Board 
could not find that the evidence supported the grant of a 
compensable evaluation for the service-connected hearing 
loss.

Representing himself before the Court in March 2003, the 
veteran stated in his brief that he believed that the Board 
should have considered his complaints of tinnitus and 
tinnitus-like symptoms, and the medical findings of tinnitus 
in evaluating his hearing loss.  He further requested that 
the Court re-evaluate his claim and grant an increase in 
compensation back to 1978, which is the date of the veteran's 
original claim for benefits.  In its August 2003 decision and 
remand, the Court declined to reverse the Board's decision 
and grant an increase in compensation back to 1978.  However, 
the Court was sympathetic to the veteran's complains of 
tinnitus in conjunction with his hearing impairment.  Quoting 
from the record, the Court noted that the veteran complained 
of buzzing noises in his February 1978 VA examination, and 
that he claimed service connection for chronic tinnitus in 
September 1998.  The April 1999 VA examination report 
revealed complaints of longstanding, constant roaring type 
tinnitus.  In addition, in his November 1999 hearing before 
the undersigned Veterans Law Judge, the veteran testified 
that he experienced ringing and humming in his ears.  The 
March 2000 VA examination report shows that he again 
complained of tinnitus.  The Court noted that the Board had 
not mentioned these complaints and findings in its October 
2002 decision, and had not referred the matter to the RO for 
consideration as a separate claim.

Accordingly, the Court vacated and remanded for further 
development the issue of entitlement to a compensable 
evaluation for hearing loss.  As part of its readjudication, 
the Court directed the Board to consider whether a claim for 
increased evaluation for hearing loss, which the veteran 
filed in August 1988, and the resultant request for VA 
examination, could be the basis for an informal, and hence 
still pending, claim for service connection for tinnitus.

During the pendency of the appeal on the issue of entitlement 
to an increased evaluation for the service connected hearing 
loss, the veteran timely perfected an appeal as to the issues 
of entitlement to service connection for the residuals of 
fractures to his right and left heel, including the 
submission of new and material evidence.  These issues are 
now also before the Board.

The veteran's claims are now before the Board.

The issue of entitlement to a compensable evaluation for 
hearing loss is being addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

In November 2003, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal concerning the 
issues of entitlement to service connection for the residuals 
of right and left heel fractures, to include the submission 
of new and material evidence.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met concerning the issues of entitlement 
to service connection for the residuals of right and left 
heel fractures, to include the submission of new and material 
evidence.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b),(c) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b) (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c) (2003).

Concerning the issues of entitlement to service connection 
for the residuals of right and left heel fractures, to 
include the submission of new and material evidence, the 
Board observes that the veteran stated in a November 2003 
written statement that he wished to withdraw his appeal as to 
these issues.  As the appellant has withdrawn his appeal as 
to the issues of entitlement to service connection for the 
residuals of right and left heel fractures, to include the 
submission of new and material evidence, there remain no 
allegations of errors of fact or law for appellate 
consideration concerning these issues.  The Board therefore 
has no jurisdiction to review these issues.

Accordingly, these issues are dismissed.


ORDER

The appeals concerning entitlement to service connection for 
the residuals of right heel fracture and left heel fracture, 
to include the submission of new and material evidence, are 
dismissed.


REMAND

As noted above, in the Introduction, in an August 2003 
decision, the Court vacated and remanded the Board's October 
2002 denial of a compensable evaluation for the veteran's 
service connection bilateral hearing loss.  The Court 
specifically requested the Board to consider the veteran's 
complained of and medical observation of tinnitus in 
evaluating his hearing loss, and to consider whether the 
claims file presents an unadjudicated informal claim for 
service connection for tinnitus.

Specifically, the Court stated:

... [the veteran's] argument that the Board 
erred by failing to consider his 
complaints of tinnitus in conjunction 
with his hearing impairment is 
persuasive.  The record is replete with 
evidence that [the veteran] has 
complained of tinnitus and tinnitus-like 
symptoms for many years.  See R. at 83 
(February 1978 VA examination report 
noting "he occasionally hears some 
buzzing noises that are not really 
present"), 115 (September 1998 statement 
claiming entitlement to service 
connection for "chronic tinnitus"), 123 
(April 1999 VA examination report stating 
"patient reports longstanding constant, 
roaring[-]type tinnitus"), 170 (November 
1999 hearing testimony describing 
symptoms of "ringing" and "humming" in 
ears), 181 (March 2000 VA examination 
report noting complaints of tinnitus).  
Yet in the Board's decision, there is no 
mention of any of these complaints.  The 
evidence pertaining to [the veteran's ] 
tinnitus is significant, and the Board 
should have discussed how, if at all, 
that symptomatology affected the hearing 
impairment rating disability.  Without 
any such discussion, the Court is unable 
to determine whether his tinnitus-related 
complaints were considered by VA as a 
separate claim, as part of this claim for 
an increased rating for hearing 
disability, or not at all.

***

As part of its readjudication, VA must 
consider [the veteran's] August 1988 
claim for an increased rating (R. at 109) 
and the newly discovered September 1988 
specialist examination request form (R. 
at 234), as well as whether there remains 
a pending unadjudicated claim for service 
connection for tinnitus.

The Board has carefully reviewed the claims file, and finds 
that additional development is necessary before appellate 
action may be completed in this case.

Considering the August 1988 claim referenced by the Court, 
the Board does not find any mention of, or claim for, 
tinnitus.  The veteran stated:

I want to reopen my claim for 
compensation on injuries to both ankles.  
I am having a lot of pain.  I feel that 
my injuries should be service-connected.  
I feel that the day orderly should have 
had an extra for me to get into my room.

It is also requested that I be scheduled 
for a reevaluation on my S/C hearing 
condition.  My hearing has gotten worse.

It does not seem possible that such a claim could then have 
been inferred, based on the record.  At the time, the veteran 
was service connected for "high frequency hearing loss, 
mild, with very mild conductive hearing loss", evaluated as 
noncompensable under Diagnostic Code 6297, assigned in a June 
1978 rating decision.  Nonetheless, even if a claim for 
tinnitus could be inferred, it appears that the veteran 
abandoned the claim.  See 38 C.F.R. § 3.158(b).  The RO 
notified the veteran in a September 1988 letter that 
arrangements were being made for a VA examination.  Later in 
the same month, the RO sent the veteran notice of scheduled 
VA examinations for audiology and ear, nose and throat 
conditions.  Review of the documents shows that the RO sent 
the letters to the veteran's last known mailing address, 
which he had listed on his August 1988 claim for benefits.  
There is nothing in the claims file to evidence that either 
notice was returned as undeliverable.  A VA Form 3230, 
"Reference Slip" reflects that the veteran failed to report 
for his scheduled examinations.  Thereafter, a deferred 
rating, dated in November 1988 shows that there was 
insufficient evidence to evaluate the veteran's disability 
absent the examination.  A letter was sent to the veteran 
later that same month notifying him of this and giving him an 
opportunity to reschedule the examination.  The veteran 
declined to respond.  There is nothing further from the 
veteran in the file until August 1998-fully ten years later.  

In September 1998, the veteran submitted a claim for, among 
other things, "chronic tinnitus."  The RO responded in 
October 1998 with a broad letter indicating that some of the 
disabilities the veteran claimed service connection for had 
previously been denied and new and material evidence must be 
submitted to reopen these claims.  Other claimed disabilities 
were symptoms and not disabilities for which service 
connection could be granted.  Still others, tinnitus among 
them, were not shown in service medical records as conditions 
for which the veteran had received treatment on active duty, 
and therefore the veteran needed to submit medical evidence 
showing current diagnoses and a link, or nexus, between the 
current disability and active service.  The veteran's 
attorney submitted a VA Form 9 indicating that he disagreed 
with the medical assessment and that there was medical 
information outstanding that had not been considered by the 
RO in making its decision.

The veteran clearly stated he wished to be service connected 
for tinnitus in the September 1998 claim.  The October 1998 
letter could represent a decision to which the veteran's 
attorney filed a notice of disagreement,  but the record is 
not at all clear as to what, if anything, was actually 
decided in the October 1998 letter.

Hence, the Board requests that the RO review the claims file 
and clarify what was intended by the October 1998 letter.  
Moreover, it requests the RO's assistance in considering 
whether the claims file does, in fact, present an informal 
claim for tinnitus, at any point.

The Board notes that the regulations provide guidance 
concerning informal claims.  See 38 C.F.R. § 3.155(a):

Any communication or action, indicating 
an intent to apply for one or more 
benefits under the laws administered by 
the Department of Veterans Affairs, from 
a claimant, his or her duly authorized 
representative, a Member of Congress, or 
some person acting as next friend of a 
claimant who is not sui juris may be 
considered an informal claim.  Such 
informal claim must identify the benefit 
sought.  Upon receipt of an informal 
claim, if a formal claim has not been 
filed, an application form will be 
forwarded to the claimant for execution.  
If received within 1 year from the date 
it was sent to the claimant, it will be 
considered filed as of the date of 
receipt of the informal claim.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO is requested to clarify the 
intent of its October 1998 letter, 
including whether or not this letter was 
a denial of service connection for 
chronic tinnitus.

2.  The RO is then requested to

"consider [the veteran's] August 
1988 claim for an increased rating 
and the newly discovered September 
1988 specialist examination request 
form, as well as whether there 
remains a pending unadjudicated 
claim for service connection for 
tinnitus" (citing the Court's 
August 2003 decision, citations 
omitted)

presented in the claims file.

3.  After completion of above, the RO 
should readjudicate the appellant's claim 
for entitlement to a compensable 
evaluation for his service-connected 
hearing loss.  In doing so, the RO is 
requested to discuss the veteran's 
complaints of tinnitus, as requested by 
the Court, specifically considering the 
criteria listed in the VA Schedule for 
Rating Disabilities for hearing 
impairment under Diagnostic Code 6100 
under the criteria in effect at the time 
of the veteran's claim in March 1999 and 
as revised, effective in June 1999.

4.  If the decision remains in any way 
adverse to the appellant, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



